Citation Nr: 0409049	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the San Juan, Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for a back disability.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The appellant contends that he injured his back during active 
service and is therefore entitled to service connection for a 
back disability.  

The earliest post-service medical evidence with regard to a 
back problem is dated in 1994, more than thirty years 
following discharge from active service.  According to a May 
1994 VA outpatient report, the appellant was diagnosed with 
low back pain.  The appellant complained that he fell a few 
days prior and had increased back pain.  The report indicated 
a history of back pain.  X-ray findings of spondylosis were 
noted.

The Board notes that the appellant's service records have not 
been located; they are presumed to have been lost in the 1973 
fire at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  Numerous attempts to locate 
the service medical records have been unsuccessful.  VA 
requested the appellant's service medical records and sick or 
morning reports in June 2001, March 2002, April 2002, and 
August 2002.  VA sent follow-up letters, dated in April and 
June 2002, to the National Archives and Records 
Administration working in conjunction with the NPRC.  VA 
requested a response to the records inquiry and referenced 
the attached NA Form 13075, completed by the appellant.  VA 
also spoke to the appellant in August 2002 via telephone 
regarding his missing records and the appellant stated that 
he had a copy of his service medical records at one time, 
however the records had since been lost.  After exhausting 
all official channels, VA issued a formal finding in August 
2002 that deemed the appellant's service medical records 
unavailable.  

In response to VA's follow-up letters, NPRC responded with a 
December 2002 letter confirming that the appellant's service 
medical records were presumed to be destroyed in a fire.  
However, in an effort to search alternate sources, the NPRC 
suggested that NA Form 13055, a request for information 
needed to reconstruct medical data, be thoroughly completed 
and returned.  It appears that the appellant did not complete 
this form because a blank copy of the form is associated with 
the claims folder.  Additionally, it is not clear as to 
whether the appellant actually received NA Form 13055.  In 
any event, only a completed NA Form 13075 is included in the 
claims folder.  This form essentially requested that the 
appellant identify the units he served with during military 
service and dates of service, but it did not request specific 
information such as the nature of treatment, treatment dates 
and hospital location, the subject of NA Form 13055.

After receipt of NPRC's December 2002 letter, VA received the 
appellant's appeal to the Board in May 2003.  In his appeal, 
the appellant stated that that he had been hospitalized in 
Germany for two months while on active duty for a severe back 
disorder.  Review of the claims folder reveals that this May 
2003 statement is the appellant's first allegation of 
hospital treatment in Germany.  While numerous efforts have 
been made to locate the appellant's service medical records, 
there is no indication that VA conducted a specific search 
for the appellant's service hospitalization records after 
receiving the May 2003 statement.  

Governing regulation provides that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
C.F.R. § 3.159(c)(2) (2003).  While the Board acknowledges 
VA's numerous attempts to locate the appellant's service 
medical records, the Board finds that an attempt to locate 
the appellant's newly identified hospitalization records is 
also required.  Therefore, upon remand, the Board finds that 
a specific search for service hospitalization records 
identified by the appellant is warranted after the appellant 
is afforded with one additional opportunity to complete NA 
Form 13055.  

Because proceedings before the Board are ex parte and non-
adversarial in nature, the VA is required by statute and by 
case law to assist appellants in developing evidence to 
support their claims.  38 U.S.C.A. § 5107.  However, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  If the veteran wishes 
to fully develop his claim, he has a corresponding duty to 
assist by providing the requested information.  Thus, the 
appellant is hereby informed that completing NA Form 13055 is 
an essential step toward obtaining records of the treatment 
he alleges.  

The case is accordingly REMANDED to the RO for the following 
action:

1.  The appellant should be asked to 
complete NA Form 13055 and provide 
detailed information (including names and 
dates) regarding the facility in Germany 
where he was hospitalized for two months 
during service or any other service 
facility where he was treated for back 
problems for which the RO has not 
obtained records.  The RO should then 
forward the completed NA Form 13055 to 
the NPRC and attempt to obtain any 
additional hospital records and any other 
service medical records specifically 
identified by the appellant.  

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


